         Case 5:09-cv-00985-G Document 251 Filed 06/16/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA


BEVERLY MICHELLE MOORE,                     )
                                            )
                              Petitioner,   )
                                            )
v.                                          )      CIV-09-985-G
                                            )
ABOUTANAAEL HABTI, Warden,                  )
                                            )
                              Respondent.   )


ENTER ORDER:

       Petitioner may reply to the Supplemental Response to Second Amended Petition
(Doc. #250) on or before     July 6th , 2020 if she so desires.

ABOVE ORDER ENTERED BY DIRECTION OF UNITED STATES MAGISTRATE
JUDGE GARY M. PURCELL.



                                            CARMELITA REEDER SHINN, Clerk

                                            By:   /s/ Carrie James



Dated: June 16, 2020
Copies to parties of record
